In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-741V
                                    Filed: October 20, 2016
                                        UNPUBLISHED

****************************
CANDICE CHEUNG, as mother and    *
Natural guardian of minor, A.N., *
                                 *
                    Petitioner,  *                         Joint Stipulation on Damages;
v.                               *                         Measles Mumps Rubella; MMR;
                                 *                         Varicella; Hepatitis A; Polio;
SECRETARY OF HEALTH              *                         Idiopathic Thrombocytopenic Purpura;
AND HUMAN SERVICES,              *                         ITP; Special Processing Unit (“SPU”)
                                                  *
                         Respondent.     *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On July 16, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that A.N. suffered Idiopathic Thrombocytopenic Purpura (“ITP”)
caused by his MMR vaccination received on August 2, 2012, alone or in combination
with additional vaccinations for Varicella, Hepatitis A, and Polio administered at the
same time. Petition at 1; Stipulation, filed October 20, 2016, at ¶ 4. Petitioner further
alleges that A.N. experienced residual effects of this injury for more than six months and
that there has been no prior award or settlement of a civil action for damages on behalf
of A.N. as a result of his condition. Petition at 3; Stipulation at ¶¶ 4-5. “Respondent
denies that the vaccine caused A.N.’s ITP or any other injury. ” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on October 20, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        An amount sufficient to purchase the annuity contract described in
        paragraph 10 of the stipulation. Stipulation at ¶ 8. This amount represents
        compensation for all items of damages that would be available under 42 U.S.C. §
        300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2